Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	With respect to claims 3-4, 6, 7, 8, 10-16 depend to multiple claims.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-15, 18-20 and 22-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garera et al. (U.S. Pub. 2014/0314311 A1).
With respect to claim 1, 19, 20, Garera et al. discloses a method comprising: 
sending a first document from a set of documents to a graphical user interface (GUI) (i.e., “The server system 102 may be associated with a merchant, or other entity, providing classification services of documents. For example, the server system 102 may host a search engine or a site hosted by a merchant to provide access to information about products and user opinions about products. The server system 102 may additionally or alternatively implement a social networking site that enables the generation of content by a user…the server system 102 may store, provide access to, or enable generation of, social media content for a site such as Facebook.TM., Twitter.TM., FourSquare.TM., LinedIn.TM., or other social networking or blogging site that enables the posting of content by users” (0027) and Examiner asserts that facebook interface, twitter or other social network is graphical user interface as claimed invention and user to access server system 102 as sent to user interface at workstation 104, 106); 
receiving at a classification and extraction engine (CEE) from the GUI an input indicating for the first document first document data, the input forming at least a portion of a training dataset (i.e., “The initial training set may be generated manually according to human judgment or retrieved from an existing set of training data…The entries of the training set may include [text]-&gt;[classification value] pairings, where [text] is any text that might be found in a classified record and [classification value] is any node of a taxonomy, such as category, subcategory, or entity classification to which the text corresponds. A classifier model may then be trained 404 using the training set” (0056) and Examiner asserts Extraction engine is node of a taxonomy); 
generating at the CEE a prediction of second document data for a second document from the set of documents (i.e., “ Some or all records in a record corpus may then be classified 406 using the classifier model as trained 404. Application of the classifier model to input records may also be performed according to any machine learning algorithm known in the art”(0056) and second document data is some or all records as claimed invention), the prediction generated using a first machine learning model configured to receive a first input and in response generate a first predicted output (i.e., “ Some or all records in a record corpus may then be classified 406 using the classifier model as trained 404. Application of the classifier model to input records may also be performed according to any machine learning algorithm known in the art”(0056)), the first machine learning model trained using the training dataset (i.e., “A classifier model may then be trained 404 using the training set”(0056)), and wherein the first input comprises one or more computer-readable tokens corresponding to the second document and the first predicted output comprises the prediction of the second document data (i.e., “the training data 302 may include entries of the form [text]-&gt;[classification value], where text is text that might form all or part of a record analyzed or a field of a record analyzed… text may include a product name or some or all of a product record for a product that has been classified either according to human judgment or according to an automated method that indicates with high confidence that [text] corresponds unambiguously to [classification value]”(0037), 0072); 
sending the prediction from the CEE to the GUI (i.e., “Classifications and requests to validate them may be transmitted to the crowdsourcing workstations 106 directly or by way of a module or entity coordinating distribution of tasks to a crowdsourcing forum”(0058)); 
receiving at the CEE from the GUI feedback on the prediction to form a reviewed prediction (i.e., “Feedback may then be received by the analyst workstations 104 and transmitted to the crowdsourcing forum for presentation on a crowdsourcing workstation 106, either directly or by way of the server system 102. As noted above, an identifier associated with a classification or validation decision may be used to route feedback to an appropriate participant, e.g. the crowdsourcing workstation 106 of the appropriate participant. The feedback may then be displayed on the workstation 106 of the appropriate participant to provide education and training”(0061)); 
at the CEE adding the reviewed prediction to the training dataset to form an enlarged training dataset (i.e., “ classifications validated by the crowdsourcing forum may be added to the training set. In some embodiments, records found to be valid by the crowdsourcing forum may be excluded from subsequent classification in subsequent iterations of the method 400 unless implicated by changes to the training set as discussed below. In a like manner, high confidence classifications output from the classification model may likewise be excluded from being classified again unless implicated by changes to the training set” (0062)); and 
at the CEE training the first machine learning model using the enlarged training dataset (fig. 4 shows step 420 to add new training data to raining set).  
With respect to claims 3, and 22.  Garera et al. discloses 39wherein: the first document data comprises one or more of a document type of the first document, one or more document fields in the first document (i.e., “The server system 102 may additionally or alternatively implement a social networking site that enables the generation of content by a user. For example, the server system 102 may store, provide access to, or enable generation of, social media content for a site such as Facebook.TM., Twitter.TM., FourSquare.TM., LinedIn.TM., or other social networking or blogging site that enables the posting of content by users”(0027)), and one or more field values corresponding to the document fields (i.e., “he training data 302 may include entries of the form [text]-&gt;[classification value], where text is text that might form all or part of a record analyzed or a field of a record analyzed,,, text may include a product name or some or all of a product record for a product that has been classified either according to human judgment or according to an automated method that indicates with high confidence that [text] corresponds unambiguously to [classification value]. As will be described in greater detail below, entries may be added to the training data 302 over time”(0037)); and the second document data comprises one or more of a corresponding document type of the second document and one or more corresponding field values for the second document (i.e., “The classification values may be selected individually or as a group. For example, a category of a taxonomy having one or more classification values as descendants thereof may be selected by the analyst module 322 for the generation of training data. A category of a taxonomy selected by the analyst module 322 may also have descendent sub-categories as well as individual classification values as descendants in the taxonomy” (0048)).  
With respect to claims 4-5 and 23-24.  Garera et al. discloses further comprising: forming an updated CEE by adding a second machine learning model to the CEE, the second machine learning model configured to accept a second input and in response generate a second predicted output, the updated CEE formed such that the second input comprises at least the first predicted output and the second predicted output comprises document data (i.e., “The accuracy model 602 may be a machine learning model that is trained according to training data, where entries of the training data include an input and a desired output. The training data for the accuracy model 602 may include entries each having as an input a confidence score and as an output a validation decision (yes or no; or yes, no, or don't know). As a result of training the accuracy model 602, the accuracy model 602 may output in response to an arbitrary confidence score, a probability that a classification with that confidence score is accurate” (0075)), wherein the document data comprises one or more of a corresponding document type of the second document and one or more corresponding field values for the second document ((i.e., “The accuracy model 602 may be a machine learning model that is trained according to training data, where entries of the training data include an input and a desired output. The training data for the accuracy model 602 may include entries each having as an input a confidence score and as an output a validation decision (yes or no; or yes, no, or don't know). As a result of training the accuracy model 602, the accuracy model 602 may output in response to an arbitrary confidence score, a probability that a classification with that confidence score is accurate” (0075))).  
With respect to claims 6 and 25.  Garera et al. discloses wherein the second machine learning model has a maximum prediction accuracy corresponding to the enlarged training dataset that is larger than a corresponding maximum prediction accuracy of the first machine learning model corresponding to the enlarged training dataset (i.e., “systems and methods described herein provide means for relating a confidence score to an accuracy probability N to enable selection of a confidence threshold such that classifications with confidence scores above the threshold have an N % probability of being accurate.”(0074) and “the accuracy model 602 may take as an input a desired accuracy value and output a corresponding confidence score threshold.”(0075) and “training data input to the accuracy model may be of the form [confidence score range]-&gt;[accuracy percentage]. Such entries may be defined by identifying classifications having a confidence score within [confidence score range] and determining a percentage of these classifications that have been validated by a validation decision 314”(0076) and “once the accuracy model 602 has been trained, a desired accuracy value, e.g. 90%, 96%, or some other value, may be input to the accuracy model 602 and a corresponding confidence score range, or confidence score value (e.g. an upper bound of the range), may be output and used as a confidence threshold for identifying high confidence data according to methods described herein”(0077)).  
With respect to claims 7 and 26.  Garera et al. discloses  wherein the second machine learning model is selected based on a size of the enlarged training dataset (i.e., “once the accuracy model 602 has been trained, a desired accuracy value, e.g. 90%, 96%, or some other value, may be input to the accuracy model 602 and a corresponding confidence score range, or confidence score value (e.g. an upper bound of the range), may be output and used as a confidence threshold for identifying high confidence data according to methods described herein”(0077)).  
 With respect to claims 8 and 27.  Garera et al. discloses further comprising: forming an updated CEE by adding a second machine learning model to the CEE, the second machine learning model configured to accept a second input and in response generate a second predicted output, the updated CEE formed such that the second input comprises at least the first predicted output and the second predicted output comprises document data (i.e.,. “The method 700 may further include using the accuracy model as trained 706 to identify 708 high and low accuracy classifications. For example, where the accuracy model takes as input a confidence score and produces as an output an accuracy probability for that score, a confidence score corresponding to a desired accuracy may be identified using a search algorithm that inputs confidence score estimates until a confidence score corresponding to the desired accuracy is found”(0086)); determining whether an accuracy score determined at least partially based on the second predicted output exceeds a given threshold (i.e., “once the accuracy model 602 has been trained, a desired accuracy value, e.g. 90%, 96%, or some other value, may be input to the accuracy model 602 and a corresponding confidence score range, or confidence score value (e.g. an upper bound of the range), may be output and used as a confidence threshold for identifying high confidence data according to methods described herein”(0077)); and if the accuracy score does not exceed the given threshold, forming a further updated CEE by adding a third machine learning model to the updated CEE (0087), the third machine learning model configured to accept a third input and in response generate a third predicted output, the further updated CEE formed such that the third input comprises at least the second predicted output and the second predicted output comprises corresponding document data (i.e., “ training, by the computer system, an accuracy model according to the at least a portion of the outcome set and the validation and non-validation decisions; and setting, by the computer system, a confidence threshold according to the accuracy model.”(claim 1)).  
With respect to claims 9 and 28.  Garera et al. discloses the method of claim 8. wherein the given threshold comprises one of: a corresponding accuracy score determined at least partially based on the first predicted output; and   a given improvement to the corresponding accuracy score (i.e., “wherein training the accuracy model according to the at least the portion of the outcome set and the validation and non-validation decisions comprises training the accuracy model to select the confidence threshold as a value corresponding to an accuracy of over 90 percent.”(claim 8)).  
With respect to claims 10 and 29.  Garera et al. discloses wherein the second input further comprises one or more computer-readable tokens corresponding to the second document (i.e., “the modules and data of the system 600 are implemented or accessed by the server system 102 or some other entity that provides an interface to the server system 102. Those components identically labeled as components of the system 300 may have some or all of the attributes ascribed to these components above with respect to FIG. 3”(0072)).  
With respect to claims 11 and 30, Garera et al. discloses further comprising training the updated CEE using a further training dataset by training the first machine learning model using the further training dataset without training the second machine learning model using the further training dataset (i.e., “the machine learning algorithm may use training data including negative classifications, e.g. [text]-&gt;[NOT classification value] (where [text] is found [classification value] should not be assigned]. In such embodiments, validations decisions that find a classification to be incorrect may also be added to the training data set in this format” (0065), 0077).  
With respect to claims 12 and 31, Garera et al. discloses further comprising: forming a further updated CEE by adding a third machine learning model to the updated CEE, the third machine learning model configured to accept a third input and in response generate a third predicted output, the further updated CEE formed such that the second input further comprises the third predicted output (i.e., “The method 700 may include sampling 702 classification validation decisions, such as validation decisions from a crowdsourcing forum. In some embodiments, all classification validation decisions, or all validation decisions in a time interval may be received 702 rather than a sampling”(0084)).  
With respect to claims 13 and 32, Garera et al. discloses wherein the first machine learning model comprises one of a neural network, a support vector machine, a genetic program, a Kohonen type self-organizing map, a hierarchical Bayesian cluster, a Bayesian network, a Naive Bayes classifier, a support vector machine, a conditional random field, a hidden markov model, a k- nearest neighbor model, and a multiple voting model (i.e., “ The accuracy model 602 may be trained using all validation decisions 314, or a random sampling of validation decisions, received in a time interval, e.g. since the last time the accuracy model 602 was trained”(0081)).  
With respect to claims 14 and 33, Garera et al. discloses wherein the first machine learning model is further configured to generate a confidence score associated with the first predicted output; and the method further comprising, at the CEE:   designating the prediction for review by an expert reviewer if the confidence score is below a threshold; and designating the prediction for review by a non-expert reviewer if the confidence score is at or above the threshold (i.e., “The valid classifications 316c, and possibly one or both of the unclear classifications 316a and invalid classifications 316b, may be submitted to analysts 318. The analysts 318 may then provide feedback 320 to the crowdsourcing forum. Submitting the some or all of the validation decisions 314 to the analysts 318 may include transmitting the validation decision to an analyst workstation 104 and displaying a prompt or interface on the analyst workstation to receive an evaluation of the correctness of the validation decision”(0045) and “For some or all of the classifications submitted 410 to the crowdsourcing forum, a validation decision may be received 412 from the crowdsourcing forum. A validation decision for a classification may be a simple yes or no indicating that the classification was correct or incorrect, respectively. A validation decision may also include a substitute value for the [classification value] field of a received classification” (0059)).  
With respect to claims 15 and 34, Garera et al. discloses  wherein: the first machine learning model is selected from a plurality of machine learning models ranked based on prediction accuracy as a function of a size of the training dataset , the first machine learning model selected to have a highest maximum prediction accuracy corresponding to a size of the training dataset among the plurality of machine learning models (fig. 7 shows sample classification validation decision and input validation decisions/confidence score to accuracy model at step 704 and train accuracy model 706 and step 708 identify the high accuracy data).  
With respect to claim 18, Garera et al. discloses a method comprising: 
receiving a document at a classification and extraction engine (CEE), the CEE comprising a CEE processor in communication with a memory, the memory having stored thereon a first machine learning model executable by the CEE processor, the first machine learning model configured to accept a first input and in response generate a first predicted output (i.e., “The initial training set may be generated manually according to human judgment or retrieved from an existing set of training data…The entries of the training set may include [text]-&gt;[classification value] pairings, where [text] is any text that might be found in a classified record and [classification value] is any node of a taxonomy, such as category, subcategory, or entity classification to which the text corresponds. A classifier model may then be trained 404 using the training set” (0056) and Examiner asserts Extraction engine is node of a taxonomy); 
generating at the CEE a prediction of one or more of document type and field values for the document (i.e., “ Some or all records in a record corpus may then be classified 406 using the classifier model as trained 404. Application of the classifier model to input records may also be performed according to any machine learning algorithm known in the art”(0056) and second document data is some or all records as claimed invention), the predictions generated using the first machine learning model wherein the first input comprises one or more computer-readable tokens corresponding to the document and the first predicted output comprises the prediction of one or more of the document type and the field values for the document (i.e., “ Some or all records in a record corpus may then be classified 406 using the classifier model as trained 404. Application of the classifier model to input records may also be performed according to any machine learning algorithm known in the art”(0056) and (i.e., “the training data 302 may include entries of the form [text]-&gt;[classification value], where text is text that might form all or part of a record analyzed or a field of a record analyzed… text may include a product name or some or all of a product record for a product that has been classified either according to human judgment or according to an automated method that indicates with high confidence that [text] corresponds unambiguously to [classification value]”(0037), 0072); 
sending the prediction from the CEE to a graphical user interface (GUI) (i.e., “Classifications and requests to validate them may be transmitted to the crowdsourcing workstations 106 directly or by way of a module or entity coordinating distribution of tasks to a crowdsourcing forum”(0058)); 
receiving at the CEE from the GUI feedback on the prediction to form a reviewed prediction (i.e., “Feedback may then be received by the analyst workstations 104 and transmitted to the crowdsourcing forum for presentation on a crowdsourcing workstation 106, either directly or by way of the server system 102. As noted above, an identifier associated with a classification or validation decision may be used to route feedback to an appropriate participant, e.g. the crowdsourcing workstation 106 of the appropriate participant. The feedback may then be displayed on the workstation 106 of the appropriate participant to provide education and training”(0061)); 
at the CEE adding the reviewed prediction to a training dataset (i.e., “a random sampling of the validations decisions 314 may be selected for review. In some embodiments, samples of validation decisions 314 selected for review by the analyst 318 may be selected by category. For example, validation decisions 314 with respect to classifications including a particular classifier in the [classification value] field or a [classification value] belonging to a particular category may all be selected for review or sampled for review” (0045) and fig. 3 shows analyst 318 reviews and all training data comeback training data 302); 
selecting at the CEE a second machine learning model configured to accept a second input and generate a second predicted output, the second machine learning model having a maximum prediction accuracy corresponding to the training dataset that is larger than a corresponding maximum prediction accuracy of the first machine learning model corresponding to the training dataset (i.e., “To that end, an accuracy model 602 may be trained according to validation decisions 314 from the crowdsourcing forum 312. The accuracy model 602 may receive with each individual validation decision 314 received such information as the classification corresponding to the validation decision as well as the confidence score assigned to the classification by the classifier 304. The accuracy model 602 may be a machine learning model that is trained according to training data, where entries of the training data include an input and a desired output” (0075)); and 
forming an updated CEE by adding the second machine learning model to the CEE such that the second input comprises at least the first predicted output and the second predicted output comprises one or more of the document type and the field values (i.e., “To that end, an accuracy model 602 may be trained according to validation decisions 314 from the crowdsourcing forum 312. The accuracy model 602 may receive with each individual validation decision 314 received such information as the classification corresponding to the validation decision as well as the confidence score assigned to the classification by the classifier 304. The accuracy model 602 may be a machine learning model that is trained according to training data, where entries of the training data include an input and a desired output” (0075) and 0072-0077 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C 103(a) as being unpatentable over Garera et al. (U.S. 2014/0314311 A1) in view of Dub et al. (U.S. Pat. 8996,350 B1)
With respect to claims 2 and 21, Garera et al. disclose importing at a document preprocessing engine the first document and the second document, the document preprocessing engine comprising a document preprocessing processor in communication with a corresponding memory (fig. 3 shows 304 and fig. 2 shows communication with a corresponding memory) but Garera et al. does not explicitly discloses preprocessing the first document and the second document at the document preprocessing engine to form preprocessed documents, the preprocessing configured to at least partially convert contents of the first document and the second document into computer-readable tokens.  However, Dub et al. discloses preprocessing the first document and the second document at the document preprocessing engine to form preprocessed documents, the preprocessing configured to at least partially convert contents of the first document and the second document into computer-readable tokens (col. 4, line 44-col. 5, lines 46).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Dub’s features to improve, easy to classify the document for the stated purpose has been well known in the art as evidenced by teaching of Dub et al.
Claims 16-17 and 35-36 are rejected under 35 U.S.C 103(a) as being unpatentable over Garera et al. (U.S. 2014/0314311 A1) in view of Quirk et al. (U.S. Pub. 2017/0193157 A1)
With respect to claim 16 and 35, Garera et al. disclose all limitations recited in claim 1 except for further comprising: determining whether another set of documents is of the same document type as the set of documents; and if the determination is affirmative, training a fourth machine learning model using at least a portion of another training dataset associated with the other set of documents and at least a portion of the enlarged training dataset, the other training dataset comprising one or more of a corresponding document type and corresponding field values associated with the other set of documents, the fourth machine learning model configured to receive a fourth input and in response generate a fourth predicted output, the fourth input comprising one or more computer-readable tokens corresponding to a target document from one of the set of documents and the other set of documents and the fourth predicted output comprising a corresponding prediction of corresponding document data for the target document.  However, Quirk et al. discloses determining whether another set of documents is of the same document type as the set of documents; and if the determination is affirmative, training a fourth machine learning model using at least a portion of another training dataset associated with the other set of documents and at least a portion of the enlarged training dataset, the other training dataset comprising one or more of a corresponding document type and corresponding field values associated with the other set of documents, the fourth machine learning model configured to receive a fourth input and in response generate a fourth predicted output, the fourth input comprising one or more computer-readable tokens corresponding to a target document from one of the set of documents and the other set of documents and the fourth predicted output comprising a corresponding prediction of corresponding document data for the target document (i.e., “Genomics 206 may include any type of genomic information from patients C that have been treated by one of the drugs D. For example, genomics 206 may include gene expression, protein synthesis, DNA sequence, epigenetics, RNA sequence, protein sequence, or other information. The genomics 206 feature used for training the classifier 202 are the same type of information as contained in the genomics information 106 from the patient 102. For example, if the classifier 202 is trained with gene expression data then the genomics information 106 is also gene expression data. In one implementation, the genomics 206 feature may be gene expression levels as measured by RNA sequencing. RNA sequencing generates a count of the number of RNA copies sequenced. Thus, each gene may be given a weight based on the count from RNA sequencing. A numerical value for the genomics 206 feature may be the normalized log count from RNA sequencing”(0040)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Quirk et al’s features to save time with large scale to classify the quality of document for the stated purpose has been well known in the art as evidenced by teaching of Quirk et al.
With respect to claims 17 and 36, Garera et al. discloses the method of claim 16, wherein the determining whether the other set of documents is of the same document type as the set of documents comprises: generating a test predicted output using the first machine learning model based on a test input comprising one or more computer-readable tokens corresponding to a test document from the other set of documents (i.e., “The classifier 304 creates or updates its state in response to the training data 302. The classifier 304 may then classify one or more records according to its state, such as product records 306 or some other records. The output of the classifier 304 may be entries similar to the training data, e.g. [text]-&gt;[classification value] pairings, where text is some or all of the text of a product record 306 and classification is a classification assigned by the classifier 304 according to the state of the classifier 304 as trained according to training data 302.”(0038)); generating a confidence score associated with the test predicted output (i.e., “As known in the art of machine learning, decisions made by the algorithm, e.g. a classification of text, may be assigned a confidence score indicating how much support exists for the decision”(0039)); generating a further test predicted output using a third machine learning model trained using at least a portion of the other training dataset associated with the other set of documents, the further test predicted output generated based on a further test input comprising one or more corresponding computer-readable tokens corresponding to a further test document from the set of documents (i.e., “the M classifications with the lowest score may be processed as classifications 310 with the remainder treated as high confidence classifications 308. In other embodiments, a threshold for the confidence  score may be chosen such that X percent of the classifications have a score below the threshold and are used as classifications 310”(0039)); generating a further confidence score associated with the further test predicted output; determining whether the confidence score and the further confidence score are above a predetermined threshold; and if the determination is affirmative, designating the other set of documents as being of the same document type as the set of documents (i.e., “the M classifications with the lowest score may be processed as classifications 310 with the remainder treated as high confidence classifications 308. In other embodiments, a threshold for the confidence score may be chosen such that X percent of the classifications have a score below the threshold and are used as classifications 310” (0039)).  
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Williams, JR. Et al. discloses Classifying data with deep learning neural recording incrementally refined through, U.S. Pub. No. 2015/0254555 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             June 18, 2022